Citation Nr: 0948271	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with major depressive disorder.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Mr. J.W.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Seattle, Washington that denied the Veteran's 
claim for service connection for PTSD with major depressive 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD 
with major depressive disorder.  After a thorough review of 
the Veteran's claims file, the Board has determined that 
additional development is necessary prior to adjudication of 
this claim.  

The Veteran served on active duty in the United States Army 
from November 1966 to September 1969, including two tours in 
Vietnam between August 1967 and March 1969.  See DD Form 214; 
DA Form 20.  The Veteran claims that while he served in 
Vietnam as a member of Company C, 704th maintenance 
battalion, 4th infantry division, he served on a 
reconnaissance patrol, and was promoted to patrol leader, 
which patrol involved coming under enemy fire and witnessing 
several casualties.  In a September 2005 stressor statement 
(Form 21-0781), the Veteran also reported that while he was 
serving at a base in Ban Me Thuot: (1) his base came under 
attack, and (2) a hometown friend, S.A., was assigned to an 
armored unit in the area, and that the Veteran was asked to 
lead a patrol to search for his friend after contact was 
lost, who the Veteran found dead.

As an initial matter, the Board notes that the claims file 
contains evidence of a current diagnosis of PTSD.  See VAMC 
Treatment Record, July 2005; see also Private Treatment 
Record, January 2009 (PTSD, chronic).

In October 2005, the RO made a formal finding of the 
inability to verify the Veteran's reported stressors because 
the Veteran failed to provide more specific date information.  

The November 2005 RO decision reflects that the Veteran's 
claim was denied based, among other things, on the lack of 
verification of the Veteran's reported in-service stressors.  
The Board notes that the Veteran was not awarded any medals 
for combat experience, and his MOS was vehicle repairman.  
See DD Form 214.

Subsequently, in April 2006 and August 2006, the Veteran 
submitted color photocopies of envelopes reflecting postmarks 
from APO 96262 (Vietnam) dated between December 1967 and June 
1968, and reflecting the return addresses "Co. C 704th RECON 
PATROL, A.P.O. S.F. 96262" and "Co. C 704th RECON PATROL, 4th 
Inf. Div., A.P.O. S.F. 96262."  The Veteran explained that 
these envelopes were mailed (with letters) to the Veteran's 
grandmother (Mrs. E.N., as reflected in the mailing address).

Subsequently, at the October 2009 Travel Board hearing, the 
Veteran submitted additional photocopies (black and white) of 
envelopes reflecting the same APO postmark, "Recon Patrol" 
return addresses, and mailing address to Mrs. E.N., dated 
between November1967 and April 1968.  See Hearing Transcript 
at 7.  Some of the copied envelopes were duplicates from 
those submitted in April 2006 and August 2006.  In addition 
to submitting the envelopes, the Veteran also submitted 
photocopies of the letters that he testified were contained 
in the envelopes.  The Veteran testified at the hearing that 
when his grandmother, Mrs. E.N., passed away, his aunt 
returned the letters to him.  See Hearing Transcript at 3.

The letters include references to various stressors, such as 
coming under enemy fire and witnessing dead soldiers.  For 
example, a letter dated April 13, 1968 (postmarked April 
15th), reflects that the Veteran wrote that he was promoted 
to Sergeant and patrol leader, that he was still "pulling 
pointman," and that he recently had a rough patrol as 
forward scout about one to two miles ahead of his company 
with nine soldiers, one of which was wounded.  He wrote that 
the forward scout "draws a lot of enemy fire," and that he 
passed a pile of 54 dead U.S. soldiers.

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board believes that a unit records search by the U.S. 
Army and Joint Services Records Research Center (JSRRC) could 
potentially corroborate the stressors reported by the Veteran 
in the letters he submitted at the Board hearing as well as 
the stressors he reported in his Form 21-0781.  In addition, 
a search by JSRRC may also corroborate the above base attack 
reported by the Veteran, as well as the unrelated casualty of 
S.A. allegedly witnessed by the Veteran.  Based thereon, the 
Board finds that a remand is necessary so that the RO may 
request verification of the stressors referenced in the 
letters submitted by the Veteran at the hearing as well as 
the stressors reported in the Form 21-0781 from the U.S. Army 
and Joint Services Records Research Center (JSRRC).

In addition, the Board notes that the Veteran submitted a 
statement at the October 2009 Board hearing (with a waiver of 
RO consideration) that reflects the names of four fellow 
soldiers he alleges he served with him in the reconnaissance 
patrols, F.A., L.B., J.G., and H.H.  Although the Veteran 
does not contend that he witnessed any of the four named 
veterans coming under fire or being injured or killed in 
action, the Board finds that these names should be provided 
to JSRRC insofar as it may aid a search for records relating 
to the Veteran.

As a final matter, the Board notes that the Veteran reported 
that he recently began receiving disability income from the 
Social Security Administration (SSA) relating to his PTSD.  
See Hearing Transcript at 16-17.  He also submitted partial 
copies of certain SSA records reflecting diagnoses of PTSD.  
See, e.g., Private Treatment Record, January 2009.  The 
Veteran reported at the Board hearing that all of the private 
treatment records that are relevant to his claimed PTSD were 
submitted to SSA.  See hearing Transcript at 17.  VA has a 
duty to assist the Veteran in obtaining all potentially 
relevant documents to substantiate a claim, including medical 
evidence either to verify or not verify the claim.  38 
U.S.C.A. § 5103A(a)(1), (b); 38 C.F.R.§ 3.159(c); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  When VA is put on notice 
of the existence of SSA records potentially relevant to a 
Veteran's claim, VA should seek to obtain those records.  See 
Hayes v. Brown, 9. Vet. App. 67, 73-74 (1996).  Therefore, an 
attempt should be made to obtain any SSA records and 
associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter requesting the JSRRC 
to provide any available information which 
might corroborate the Veteran's alleged 
stressors.  Provide a summary of any 
specific attacks, engagements, or 
casualties identified by the Veteran in 
those letters, to include the corresponding 
dates of the letters themselves.  If 
feasible, depending on the manner of 
contact with the JSRRC, also provide an 
actual copy of the letters and envelopes 
submitted by the Veteran at the October 
2009 Board hearing dated November 1967 
through June 1968.  Similarly, a copy of 
the September 2005 Form 21-0781, Statement 
in Support of Claim, should be provided so 
that the two stressors reported therein may 
be verified, to include the death of his 
friend, S.A. (from an armored unit) as well 
as the attack on his base camp.  Also, the 
October 2009 list of names of four veterans 
with whom the Veteran served in Vietnam 
should be provided with the above requests 
to JSRRC in the event that it may be 
helpful.

2.  Obtain any and all of the Veteran's 
pertinent SSA records.  If these records 
are found to be unavailable, this should be 
specifically noted in the claims file.

3.  After the above development with JSRRC 
is complete, review the record and 
determine which, if any, claimed stressors 
are corroborated by evidence of record.  
If, and only if, it is determined that one 
or more claimed stressors are verified, 
schedule the Veteran for a VA psychiatric 
examination.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should specifically indicate 
that it has been reviewed.  Also, the 
examiner should be asked to elicit a 
complete history from the Veteran.  The 
examiner must provide a complete rationale 
for all findings.  A diagnosis of PTSD 
under DSM-IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) supporting the 
diagnosis. If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  As to any other psychiatric 
diagnosis identified on examination, if the 
examiner concludes that the diagnosis is 
not related to the Veteran's active service 
and did not have its onset in service, the 
examiner should explain, in detail, the 
reasoning behind this determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  Then, the RO/AMC should readjudicate 
the Veteran's claim.  If the claim remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


